USCA11 Case: 20-11558    Date Filed: 02/25/2021    Page: 1 of 8



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-11558
                        Non-Argument Calendar
                      ________________________

             D.C. Docket No. 1:17-cr-00011-WKW-SRW-1



UNITED STATES OF AMERICA,


                                                           Plaintiff – Appellee,


                                 versus


DEAMPRET LEON MILLER,


                                                         Defendant – Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                           (February 25, 2021)
          USCA11 Case: 20-11558         Date Filed: 02/25/2021    Page: 2 of 8



Before JORDAN, GRANT, and LAGOA, Circuit Judges.

PER CURIAM:

      Deampret Leon Miller appeals his sentence of 180 months’ imprisonment for

being a felon in possession of a firearm and ammunition, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(e).      Miller argues that his sentence is not substantively

reasonable because the district court declined to apply U.S.S.G. §§ 5G1.3 or 5K2.23

to adjust the statutory minimum that he was subject to by the amount of time that he

served on a sentence for a related state conviction. Miller also asserts that the district

court failed to consider the delays in his proceedings caused by his mental health

issues.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      In 2015, a confidential informant told the police that Miller was selling

methamphetamine and possessed firearms. At that time, Miller had several prior

felony convictions from 1998, 2006, and 2010.             In January 2016, during an

attempted controlled buy, the informant saw a firearm in Miller’s home. Law

enforcement then obtained a search warrant, executed that warrant, and located a

firearm. This firearm is the subject of the superseding indictment in this case.

      Shortly after the firearm was seized, in a separate incident, Miller was arrested

by state authorities for selling methamphetamine. He was subsequently convicted

and sentenced to 100 months’ imprisonment to run concurrently with another


                                            2
          USCA11 Case: 20-11558       Date Filed: 02/25/2021    Page: 3 of 8



sentence of the same length in different case. After serving thirty-four months of his

state sentences, Miller was released on April 1, 2019.

      On January 11, 2017, a grand jury in the Middle District of Alabama charged

Miller with possession of a firearm by a convicted felon, in violation of the Armed

Career Criminal Act (“ACCA”), 18 U.S.C. §§ 922(g)(1) and 924(e). Miller was

initially found to be incompetent to stand trial after a psychiatric examination

determined that he suffered from mental illness that rendered him incapable to assist

properly in his defense. After additional examination, Miller was deemed capable

to stand trial, and following a competency hearing, the district court declared Miller

mentally competent to stand trial.

      Prior to his trial, Miller moved to suppress certain statements he made after

he waived his Miranda rights on the grounds that he was mentally incompetent to

make such a waiver. The district court granted that motion, and the case proceeded

to trial. Following a two-day jury trial, Miller was found guilty.

      On March 11, 2020, Miller was sentenced to 180 months’ imprisonment—the

mandatory minimum—a sentence, which was below the guideline range. The

district court calculated a guideline range of 235 months’ to 293 months’

imprisonment based on Miller’s 22 criminal history points, a criminal history level

IV, and an offense level of 33. During his sentencing hearing, Miller argued that the

district court should in its discretion apply a thirty-four-month adjustment to reflect

                                          3
          USCA11 Case: 20-11558        Date Filed: 02/25/2021    Page: 4 of 8



the time he served in state custody pursuant to U.S.S.G. § 5K2.23. The district court

declined to apply such a credit to sentence below the mandatory minimum. But the

district court did consider Miller’s statements relating to his mental health and

struggles with addiction in varying significantly downward from the guideline range.

This timely appeal ensued.

II.    STANDARD OF REVIEW

       In determining whether a sentence is reasonable, we apply “a deferential

abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). The

party challenging the sentence bears the burden of demonstrating that the sentence

is unreasonable in light of the record and the 18 U.S.C. § 3553(a) factors. United

States v. Rosales-Bruno, 789 F.3d 1249, 1256 (11th Cir. 2015).

III.   ANALYSIS

       On appeal, Miller argues that the district court’s refusal to adjust his sentence

under U.S.S.G. §§ 5G1.3 and 5K2.23 based on the time he served for his state

convictions awaiting sentencing in this case constituted an abuse of discretion.

Under U.S.S.G. § 5G1.3(b), a district “court shall adjust [a] sentence for any period

of imprisonment already served on [an] undischarged term of imprisonment” that

would not otherwise be credited by the Bureau of Prisons if that “term of

imprisonment resulted from another offense that is relevant conduct to the instant

offense.” Miller does not qualify for an adjustment under § 5G1.3(b) because his

                                           4
          USCA11 Case: 20-11558        Date Filed: 02/25/2021    Page: 5 of 8



state sentences expired before his sentencing hearing in this case—i.e., his prior

terms of imprisonment were not undischarged at the time of his sentencing.

      But even if a defendant’s prior custody does not entitle him to an adjustment

under this section, as is the case here, “he may still be able to obtain credit under

[U.S.S.G.] § 5K2.23 for his time served.” United States v. Gonzalez-Murillo, 852

F.3d 1329, 1338 (11th Cir. 2017). Section 5K2.23 provides that:

       A downward departure may be appropriate if the defendant (1) has
      completed serving a term of imprisonment; and (2) subsection (b) of
      § 5G1.3 . . . would have provided an adjustment had that completed
      term of imprisonment been undischarged at the time of sentencing for
      the instant offense. Any such departure should be fashioned to achieve
      a reasonable punishment for the instant offense.

      The decision to grant a downward departure under this section is completely

within the district court’s discretion. Gonzalez-Murillo, 852 F.3d at 1331. We

thus lack “jurisdiction to consider a defendant’s appeal of a discretionary decision

of the district court to not apply a downward departure, so long as the district court

did not incorrectly believe that it lacked the authority to apply a departure,”

including a departure under § 5K2.23. United States v. Winingear, 422 F.3d 1241,

1245–46 (11th Cir. 2005) (determining that there was no jurisdiction to review the

district court’s decision not to apply a departure under § 5K2.23 where the parties

did not dispute that the district court recognized its authority to do so).

        Here, the district court specifically recognized that it had the discretion to

take into consideration the time served on Miller’s prior state sentences and to depart

                                           5
          USCA11 Case: 20-11558       Date Filed: 02/25/2021   Page: 6 of 8



downward on his sentence in this case. Accordingly, we lack jurisdiction to review

the district court’s decision not to apply a departure under § 5K2.23. We therefore

dismiss this portion of Miller’s appeal. See id. at 1246.

      Miller further argues that his overall sentence is substantively unreasonable.

In reviewing the reasonableness of a sentence, we first consider whether the district

court committed any procedural error. Gall, 552 U.S. at 51. Because Miller does

not claim any procedural error, and we find none, we next consider the substantive

reasonableness of his sentence, taking into account the totality of the circumstances.

Id. A district court abuses its discretion and imposes a substantively unreasonable

sentence when it “(1) fails to afford consideration to relevant factors that were due

significant weight, (2) gives significant weight to an improper or irrelevant factor,

or (3) commits a clear error of judgment in considering the proper factors.” United

States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc). We may vacate the

sentence only if we are “left with the definite and firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors by

arriving at a sentence that lies outside the range of reasonable sentences dictated by

the facts of the case.” Id. at 1190. While we do not presume that a within-guideline

sentence is reasonable, we typically expect such a sentence to be reasonable. United

States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). The fact that a sentence falls




                                          6
          USCA11 Case: 20-11558        Date Filed: 02/25/2021    Page: 7 of 8



well below the statutory maximum is another indicator that it is reasonable. United

States v. Croteau, 819 F.3d 1293, 1310 (11th Cir. 2016).

      A defendant sentenced as an armed career criminal under 18 U.S.C. § 924(e)

is subject to a minimum of 15 years’ imprisonment and a maximum of life

imprisonment. 18 U.S.C. §§ 922(g)(1), 924(e)(1). A district court is not authorized

to impose a sentence below the statutory minimum unless the government files a

substantial assistance motion under 18 U.S.C. § 3553(e) or the defendant qualifies

for safety valve relief under § 3553(f). United States v. Hoffman, 710 F.3d 1228,

1233 & n.7 (11th Cir. 2013).

      The district court must impose a sentence that is “sufficient, but not greater

than necessary to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2),

which include reflecting the seriousness of the offense, promoting respect for the

law, providing just punishment, affording adequate deterrence, protecting the

public from the defendant’s further crimes, and providing the defendant with

appropriate correctional treatment. 18 U.S.C. § 3553(a)(2). The district court must

also take into consideration the “nature and circumstances” of the offense and the

“history and characteristics” of the defendant. Id. § 3553(a)(1). In addition, the

statute directs the district court to consider the types of sentences available, the

applicable guideline range, any pertinent policy statement issued by the Sentencing

Commission, the need to avoid unwarranted sentencing disparities, and the need to

                                           7
          USCA11 Case: 20-11558        Date Filed: 02/25/2021    Page: 8 of 8



provide restitution to victims. Id. § 3553(a)(3)-(7). A defendant’s criminal history

“fits squarely” into the § 3553(a) category that requires the district court to

consider the history and characteristics of the defendant. United States v. Williams,

526 F.3d 1312, 1324 (11th Cir. 2008). However, the district court is not required

to explicitly address each of the § 3553(a) factors or all of the mitigating evidence.

United States v. Amedeo, 487 F.3d 823, 833 (11th Cir. 2007). Rather, it must only

“set forth enough information to satisfy the reviewing court of the fact that it has

considered the parties’ arguments and has a reasoned basis for making its

decision.” United States v. Kuhlman, 711 F.3d 1321, 1326 (11th Cir. 2013).

      Here, we conclude that a review of the record shows that Miller’s sentence is

substantively reasonable. His sentence is below the guideline range and is well

below the statutory maximum. The record further shows that the district court

properly weighed the § 3553(a) factors. The district court specifically took into

consideration Miller’s mental health and addiction struggles and properly balanced

them with Miller’s criminal history.

      Accordingly, for the reasons stated, we dismiss Miller’s appeal regarding his

challenge to the district court’s decision not to apply § 5K2.23 and we otherwise

affirm Miller’s sentence as substantively reasonable.

      DISMISSED IN PART AND AFFIRMED IN PART.




                                           8